



Exhibit 10.4
MPLX LP
Executive Change in Control Severance Benefits Plan


Effective October 26, 2017 (the “Effective Date”)


1. Overview and Purpose of the Plan; No Duplication of Benefits.
This Executive Severance Benefits Plan Relating To A Partnership Change In
Control (this “Plan”) has been adopted by the board of directors (the “MPLX GP
Board”) of MPLX GP LLC, a Delaware limited liability company (the “General
Partner”) on behalf of MPLX LP, a Delaware limited partnership (the
“Partnership”), and by the board of directors (the “Corporation Board”) of
Marathon Petroleum Corporation, a Delaware corporation (the “Corporation”) with
the intent that it become effective as of the Effective Date. The purpose of the
Plan is to recognize the contributions of the senior executives who provide
services to the Corporation or the Partnership and to assure the continued
provision of services by these senior executives.
Although no Partnership Change in Control is under consideration as of the
Effective Date, the Corporation and the General Partner recognize that the
possibility of a Partnership Change in Control may exist in the future and that
such possibility, and the uncertainty and questions which it may raise among
senior executives, may result in the departure or distraction of senior
executives to the detriment of the Corporation and the Partnership and their
respective equityholders.
Accordingly, the Corporation and the General Partner have determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of the senior executives who provide services to the
Corporation or the Partnership and their subsidiaries and affiliates to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Partnership Change in Control.
In order to induce senior executives to remain in service with the Corporation
or the Partnership through a Partnership Change in Control, this Plan is
established with the intent that it operate as a companion plan to the Marathon
Petroleum Corporation Amended and Restated Executive Change in Control Severance
Benefits Plan (as it may be amended from time to time, the “MPC Severance
Benefits Plan”). It is expressly intended that this Plan shall not result in a
duplication of benefits in the event an Employee (as defined below) would be
eligible to receive benefits under both this Plan and the MPC Severance Benefits
Plan. Therefore, in such event, notwithstanding any provision of this Plan to
the contrary, the Employee shall receive the greater of the benefits provided
under this Plan and the benefits provided under the MPC Severance Benefits Plan,
but shall not receive benefits under both plans, provided, however, that an
Employee may receive payments or vesting entitlements with respect to
Partnership Equity Awards (as defined below) under this Plan in addition to any
benefits to which such Employee may be entitled under the MPC Severance Benefits
Plan.
2. Definitions.
As used in the Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):
Cause: means a Separation from Service of the Employee by the Corporation or the
Partnership or one of their subsidiaries or affiliates upon (i) the willful and
continued failure by the Employee to substantially perform the Employee’s duties
(other than any such failure resulting from the Employee’s incapacity due to
physical or mental illness), after a demand for substantial performance is
delivered to





--------------------------------------------------------------------------------





the Employee that specifically identifies the manner in which the Employee has
not substantially performed his or her duties, and the Employee has failed to
resume substantial performance of his or her duties on a continuous basis within
14 days of receiving such demand, as determined in the sole discretion of the
Corporation Board or its delegate, (ii) the willful engaging by the Employee in
conduct which is demonstrably and materially injurious to the Corporation, the
Partnership or any of their subsidiaries or affiliates, monetarily or otherwise,
as determined in the sole discretion of the Corporation Board or its delegate,
or (iii) the Employee’s conviction of a felony or conviction of a misdemeanor
which impairs the Employee’s ability substantially to perform his or her duties,
as determined in the sole discretion of the Corporation Board or its delegate.
For purposes of Cause, no act, or failure to act, on the Employee’s part shall
be deemed “willful” unless done, or omitted to be done, by the Employee not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Corporation, the Partnership or their subsidiaries and
affiliates.
Corporation Equity Awards: means options, stock appreciation rights, stock
awards, restricted stock unit, restricted stock awards, performance award or any
other equity or equity-based awards granted to the Employee under any option or
incentive plan of the Corporation.
Disability: means either (i) a condition that renders the Employee wholly and
continuously disabled for a period of at least two years, to the extent that the
Employee is unable to engage in any occupation or perform any work for gainful
compensation or profit for which he or she is, or may become, reasonably
qualified by education, training or experience, or (ii) a condition for which
the Employee has obtained a Social Security Administration determination of
disability. If a Disability constitutes a payment event with respect to any
benefit granted hereunder which provides for the deferral of compensation and is
subject to Section 409A of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”), then, to the extent required to comply with Section
409A of the Code, the Employee must also be considered “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code.
Employee: means senior executives who provide services to the Partnership, the
Corporation or any of their respective subsidiaries or affiliates and who are
administratively classified by the Partnership, the Corporation, or any of their
respective subsidiaries or affiliates in salary grade 88 or higher.
Exchange Act: means the Securities Exchange Act of 1934, as amended.
Good Reason: means a Separation from Service by the Employee within ninety days
after any of the following events, unless the Employee consents to the
applicable event: (i) a material diminution in the Employee’s base compensation,
(ii) a material diminution in the Employee’s authority, duties or
responsibilities, (iii) a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Employee is required to report,
(iv) a forced relocation of Employee’s principal place of employment to a
location more than 50 miles from the Employee’s then-current principal place of
employment, or (v) a material breach by the Corporation or the Partnership or
one of their subsidiaries or affiliates of the agreement under which the
Employee provides services. Notwithstanding the foregoing, no Good Reason will
have occurred unless and until the Employee has: (A) provided the Corporation,
the Partnership or the applicable subsidiary or affiliate, within sixty days of
Employee’s knowledge of the occurrence of the facts and circumstances underlying
the Good Reason event, written notice stating with specificity the applicable
facts and circumstances underlying such finding of Good Reason and (B) provided
the Corporation, the Partnership or the applicable subsidiary or affiliate with
an opportunity to cure the same within thirty days after the receipt of such
notice.
MPLX ICP: means the MPLX LP 2012 Incentive Compensation Plan, or any successor
plan.





--------------------------------------------------------------------------------





Partnership Change in Control: shall be deemed to have occurred upon one or more
of the following events:
(i)        any Person, other than the Corporation, the General Partner or an
affiliate of the Corporation or the General Partner (as determined immediately
prior to such event), shall become the beneficial owner, by way of merger,
acquisition, consolidation, recapitalization, reorganization or otherwise, of
more than 50% of the combined voting power of the equity interests in the
General Partner or the Partnership;
(ii)    the sale or other disposition by either the General Partner or the
Partnership of all or substantially all of the General Partner’s or the
Partnership’s assets, respectively, in one or more transactions to any Person
other than the Corporation, the General Partner, the Partnership or an affiliate
thereof;
(iii)    a transaction resulting in a Person other than the Corporation, the
General Partner or an affiliate thereof (as determined immediately prior to such
event) being the sole general partner of the Partnership; or
(iv)    a Change in Control as defined in the MPC Severance Benefits Plan.
Partnership Equity Awards: means options, unit awards, phantom units, restricted
units, unit appreciation rights, distribution equivalent rights, performance
units, profits interest units, or any other equity or equity-based awards
granted to the Employee under any option or incentive plan of the Partnership,
including, but not limited to, the MPLX ICP.
Person: shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.
Potential Partnership Change in Control Period: means the period (A) beginning
on the date that either (i) the Corporation or one of its affiliates (including
the General Partner or the Partnership) enters into an agreement, the
consummation of which would result in a Partnership Change in Control, or (ii)
the Corporation Board and the MPLX GP Board have each adopted a resolution to
the effect that a potential Partnership Change in Control has occurred, and (B)
ending on the date of either, (x) the consummation of the Partnership Change in
Control or (y) the Corporation Board and the MPLX GP Board have each adopted a
resolution in good faith that the risk of a Partnership Change in Control has
terminated.
Qualified Termination: An Employee has a Qualified Termination if he or she
Separates from Service to all of the Partnership, the General Partner and the
Corporation (and their affiliates) within two years after the date of a
Partnership Change in Control unless such Separation from Service is (i) due to
death or Disability, (ii) by the Corporation, the General Partner or the
Partnership (or their applicable affiliate) for Cause, (iii) by the Employee
other than for Good Reason or (iv) on or after the date that the Employee
attains age sixty-five. If an Employee Separates from Service to all of the
Partnership, the General Partner and the Corporation (and their affiliates)
prior to a Partnership Change in Control and such Separation from Service is
other than (w) due to death or Disability, (x) by the Corporation, the General
Partner or the Partnership (or their applicable affiliate) for Cause, (y) by the
Employee other than for Good Reason or (z) on or after the date that the
Employee attains age sixty-five, the Employee will be deemed to have a Qualified
Termination prior to a Partnership Change in Control so long as the Employee
reasonably demonstrates that such Separation from Service (I) was at the request
of or as a result of actions by a third party who has taken steps reasonably
calculated to effect a Partnership Change in Control or (II) occurs during a
Potential Partnership Change in Control Period. Notwithstanding any provision of
this Plan to the contrary, an Employee shall not be deemed to have a Qualified
Termination if





--------------------------------------------------------------------------------





any of the following has occurred: (A) the Corporation Board determines in good
faith that the Partnership Change in Control was not a material factor
underlying the reason for the Employee’s Separation from Service, (B) the
Employee commences or continues in service with any of the Partnership, the
General Partner or the Corporation (or any of their affiliates) following the
Partnership Change in Control or commences service with any applicable buyer or
successor entity and, in any such case is not terminated without Cause and does
not resign from such service for Good Reason within two years following the
Partnership Change in Control, or (C) the Employee receives an Qualifying Offer
in connection with the Partnership Change in Control.
Qualifying Offer: means a bona fide offer to commence or continue employment
with the General Partner, the Partnership or any applicable buyer or successor
entity (or any affiliate thereof) that contains the following terms:
(i)        an annualized rate of base salary (as increased to incorporate the
Employee’s foreign service premium, if any) as in effect immediately prior to
the Partnership Change in Control;
(ii)     a position that is substantially comparable or greater to the position
in which the Employee served immediately prior to the Partnership Change in
Control and that would not reasonably be expected to result in the assignment to
the Employee of duties materially inconsistent with his or her position
immediately prior to the Partnership Change in Control or a material reduction
or alteration in the nature of the Employee’s duties or responsibilities from
those in effect immediately prior to the Partnership Change in Control;
(iii)     employee benefits and short- and long-term incentive compensation
opportunities that provide overall value in the aggregate that is comparable to
the employee benefits and short- and long-term incentive compensation
opportunities provided to the Employee immediately prior to the Partnership
Change in Control;
(iv)    severance benefits in the event of an involuntary termination or an
event constituting Good Reason during the first two years following the
Partnership Change in Control that are at least comparable to the severance
benefits described in Section 3 of this Plan; and
(v)     a location of employment that is within 50 miles of the location where
the Employee was based immediately prior to the Partnership Change in Control.
Separation Date: means the date that an Employee has a Separation from Service.
Separation from Service or Separate from Service: Separation from Service shall
have the same meaning as set forth under Code Section 409A.
3. Severance Benefits.
a. Qualified Termination. If an Employee has a Qualified Termination, he or she
shall be entitled to the following benefits:
(i) Accrued Compensation and Benefits. The Employee shall be entitled to
receive:
(A) the Employee’s base salary accrued through the Separation Date to the extent
not theretofore provided;





--------------------------------------------------------------------------------





(B) a lump sum cash amount equal to the value of the Employee’s unused vacation
days accrued through the Separation Date; and
(C) the Employee’s normal post-termination compensation and benefits under the
retirement, insurance and other compensation and benefit plans as in effect
immediately prior to the Separation Date in which Employee participates, which
shall be paid at the time or times indicated pursuant to the terms of the plans
or arrangements providing for such benefits.
(ii) Lump Sum Severance Payment. The Employee shall be entitled to receive a
severance payment in the form of a cash lump sum distribution equal to the
Employee’s Current Annual Compensation (as defined below) multiplied times
three; provided, however, that if the Employee attains age sixty-five within
three years of the Separation Date, the Employee’s benefit will be limited to a
pro rata portion of such benefit based on a fraction equal to the number of full
and partial months existing between the Separation Date and the Employee’s
sixty-fifth (sixty-fifth) birthday divided by thirty-six months. For purposes of
this paragraph, the term “Current Annual Compensation” shall mean the sum of (a)
the Employee’s annualized base salary in effect immediately prior to the
occurrence of the circumstances giving rise to such Separation from Service or,
if higher, immediately prior to the Partnership Change in Control, and (b) an
amount equal to the highest annual bonus awarded to the Employee, if any, under
any annual bonus plan of the Corporation, the Partnership or any of their
subsidiaries, affiliates or predecessors in the three (3) years immediately
preceding the Separation Date or, if higher, in the three (3) years immediately
preceding the Partnership Change in Control.
(iii) Supplemental Retirement Benefit & Supplemental Savings Benefit. The
Employee shall be entitled to receive an amount that is equivalent to the
Supplemental Retirement Benefit and the Supplemental Savings Benefit, as such
terms are defined in the MPC Severance Benefits Plan, under the same payment
form, terms and conditions as set forth in the MPC Severance Benefits Plan,
except that the term “Applicable Event,” as used in the MPC Severance Benefits
Plan shall be interpreted in determining the benefit under this paragraph (iii)
as meaning a Partnership Change in Control.
(iv) Continuation of Welfare Benefits. Subject to the benefits offset described
below, the Employee will be entitled to life and health insurance benefits
during the Welfare Continuation Period (as defined below) that are comparable to
those which are provided to active employees who participate in such welfare
benefit plans. These benefits will be provided at a cost to the Employee that is
no greater than the amount paid for such benefits by active employees who
participate in such welfare benefit plan. The “Welfare Continuation Period”
extends from the Separation Date for a period of thirty-six months, or, if
earlier, until the Employee attains age sixty-five. The benefits otherwise
receivable by the Employee pursuant to this paragraph (iv) shall be reduced to
the extent comparable benefits are actually received by the Employee during the
Welfare Continuation Period. For purposes of complying with the terms of this
offset, the Employee is obligated to report the amount of any such benefits
actually received. To the extent permitted by applicable law, the period of time
during which the Employee is receiving coverage during the Welfare Continuation
Period shall run concurrently with the coverage continuation period federally
mandated under the Consolidated Omnibus Budget Reconciliation Act (or similar
state law). Notwithstanding the foregoing, if benefits provided under this
paragraph (iv) would violate the nondiscrimination rules applicable to health
insurance benefits, or would result in penalties to the Corporation, the
Corporation shall reform this paragraph (iv) in a manner as is necessary to
comply with the nondiscrimination rules and avoid any such penalties.





--------------------------------------------------------------------------------





(v) Retiree Medical and Life Benefits. The Employee shall be entitled to
benefits that are equivalent to the Retiree Medical and Life Benefit, as set
forth in Section 3(d)(iv) in the MPC Severance Benefits Plan.
b. Timing. Except as otherwise specifically stated herein or in the relevant
provisions of the MPC Severance Benefits Plan that are referenced herein, the
payments provided for in this Section 3 shall be made not later than thirty days
following the Separation Date. Notwithstanding any provision of the Plan to the
contrary, if the Employee is a “specified employee” as determined in accordance
with established policy, any payments of deferred compensation within the
meaning of Section 409A of the Code payable to the Employee as a result of the
Employee’s Separation from Service which would otherwise be paid within six
months of his or her Separation from Service shall be payable on the date that
is one day after the earlier of (i) the date that is six months after the
Employee’s Separation Date or (ii) the date that otherwise complies with the
requirements of Section 409A of the Code. Each payment described herein is
hereby designated as a “separate payment” for purposes of Section 409A of the
Code. The Corporation shall also pay to the Employee all legal fees and expenses
incurred by the Employee, as such legal fees and expenses are incurred but no
later than the end of the calendar year after such fees and expenses were
incurred, as a result of Separation from Service (including all such fees and
expenses, if any, incurred in contesting or disputing any such Separation from
Service or in seeking to obtain or enforce any right or benefit provided by this
Plan or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder) or otherwise.
c. Mitigation. The Employee shall not be required to mitigate the amount of any
payment provided for in this Section 3 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Section 3 be reduced by
any compensation earned by the Employee as the result of employment by another
employer, including self-employment, after the Separation Date, or otherwise.
4. Incentive Awards.
a. General. This Section 4 shall not delay the vesting of any Corporation Equity
Awards or Partnership Equity Awards past the date when such awards would, by
their terms, have become vested. However, this Section 4 provides for
accelerated vesting of awards which, by their terms, would not become vested
upon a Qualified Termination or Partnership Change in Control. In addition, to
the extent required for compliance with the requirements of Code Section 409A,
this Section 4 shall delay the settlement of such awards, as set forth in
Section 4(d) below, if such awards would have been settled upon a Qualified
Termination. Also, nothing in this Plan is intended to limit any change in
control-related benefit that may be provided under the terms of any applicable
award agreement or plan, and, to the extent that the provisions of any plan or
award agreement pursuant to which a Corporation Equity Award or Partnership
Equity Award was granted provide a benefit that is more valuable to the Employee
than the terms of this Plan, the terms of such other plan or the applicable
award agreement shall control. The terms of this Section 4 regarding vesting and
settlement of awards upon a Qualified Termination or Partnership Change in
Control, as applicable, shall be considered an integral term of such awards but
shall not prevent such award from being distributed upon any earlier
distribution event which is provided for under the applicable award agreement or
plan.
b. Partnership Equity Awards. The following Employees (and only the following
Employees) shall be entitled to receive benefits under this Section 4(b): (i)
Employees who incur a Qualified Termination or who Separate from Service with
all of the Partnership, the General Partner and any applicable buyer or
successor entity within two years after the Partnership Change in





--------------------------------------------------------------------------------





Control under circumstances that would have resulted in a Qualified Termination
had such separation occurred at the time of the Partnership Change in Control
and (ii) Employees who remain in service with the Corporation (and its
affiliates) following the Partnership Change in Control (i.e., Employees who do
not incur a Qualified Termination but cease, as a result of the Partnership
Change in Control, to provide services with respect to the Partnership). Upon an
Employee becoming eligible for benefits under this Section 4(b), the following
shall apply:
(i) Time-Based Awards. All Partnership Equity Awards that vest based solely upon
the passage of time will become vested and exercisable and shall remain so
exercisable throughout their entire original terms, if applicable, and any
restrictions then in force shall immediately lapse.
(ii) Performance-Based Awards. All Partnership Equity Awards that vest based on
the attainment of performance goals will become vested as to the entire (i.e.,
non pro-rated) award, with the applicable performance determinations made as
provided in this paragraph. The performance period for such awards shall be
bifurcated into a pro-rated award for the period prior to the Partnership Change
in Control (the “Pre-CiC Period”) and a pro-rated award for the period after the
Partnership Change in Control (the “Post-CiC Period”), in each case based on the
number of days in the performance period elapsed prior to the Partnership Change
in Control. With respect to the pro-rated portion of the award attributable to
the Pre-CIC Period, the award shall vest at the level determined based on actual
performance during the Pre-CiC Period. With respect to the pro-rated portion of
the award attributable to the Post-CIC Period, the award shall vest assuming all
performance goals and other criteria or conditions applicable to the award were
satisfied at the target levels. Notwithstanding the foregoing provisions of this
Section 4(b)(ii), if an Employee incurs a Qualified Termination during a
Potential Partnership Change in Control Period and a Partnership Change in
Control does not occur before March 15 of the year following the year in which
the Qualified Termination occurs, the Partnership Equity Awards that vest based
on the attainment of performance goals will vest at the target level as to the
entire award.
For the avoidance of doubt, in no event will benefits be provided more than once
under this Section 4(b). In addition, to the extent that immediate settlement of
vested outstanding Partnership Equity Awards that are treated as non-qualified
deferred compensation under Section 409A of the Code would result in an adverse
tax consequence to an Employee under Section 409A of the Code, then such
outstanding awards will (subject to Section 4(d)) be settled upon the earliest
to occur of (i) the date on which a change in ownership or change in effective
control for purposes of Section 409A of the Code occurs and the Employee has a
Separation from Service in connection with such change of control, or (ii) the
date on which the award would have been settled absent a Partnership Change in
Control.
c. Corporation Equity Awards. The following Employees (and only the following
Employees) shall be entitled to receive benefits under this Section 4(c): (i)
Employees who incur a Qualified Termination, and (ii) Employees who remain in or
commence service with the Partnership, the General Partner or any applicable
buyer or successor entity (or any of their affiliates) following the Partnership
Change in Control (i.e., Employees who do not incur a Qualified Termination but
cease, as a result of the Partnership Change in Control, to provide services
with respect to the Corporation).
Upon an Employee becoming eligible for benefits under this Section 4(c), all
Corporation Equity Awards will become vested and exercisable and shall remain so
exercisable throughout their entire original terms, if applicable, and any
restrictions then in force shall immediately lapse, provided, however, that the
vesting of any Corporation Equity Awards that otherwise would vest based on the
attainment of performance goals shall remain subject to the attainment of
applicable





--------------------------------------------------------------------------------





performance goals at the end of the regularly scheduled performance period,
unless otherwise determined by the applicable plan administrator for such
awards.
For the avoidance of doubt, in no event will benefits be provided more than once
under this Section 4(c). In addition, to the extent that immediate settlement of
vested outstanding Corporation Equity Awards that are treated as non-qualified
deferred compensation under Section 409A of the Code would result in an adverse
tax consequence to an Employee under Section 409A of the Code, then such
outstanding awards will (subject to Section 4(d)) be settled upon the earliest
to occur of (i) the date on which a change in ownership or change in effective
control for purposes of Section 409A of the Code occurs and the Employee has a
Separation from Service in connection with such change of control, or (ii) the
date on which the award would have been settled absent a Partnership Change in
Control.
d. Settlement of Deferred Compensation Awards. Notwithstanding any provision of
the Plan or the applicable award agreement to the contrary, if the Employee is a
“specified employee” as determined in accordance with established policy, any
settlement of awards described in this Section 4 which would be a payment of
deferred compensation within the meaning of Section 409A of the Code with
respect to the Employee as a result of the Employee’s Separation from Service
(other than as a result of death) and which would otherwise be paid within six
months of the Employee’s Separation Date shall be payable on the date that is
one day after the earlier of (i) the date that is six months after the
Employee’s Separation Date or (ii) the date that otherwise complies with the
requirements of Section 409A of the Code. Each payment described herein is
hereby designated as a “separate payment” for purposes of Section 409A of the
Code.
5. Successors; Binding Plan.
a. Successors. The General Partner and the Corporation will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of their respective business or assets to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Corporation or the General Partner would be required to
perform it if no such succession had taken place.
b. Representatives or Heirs of Employee. This Plan shall inure to the benefit of
and be enforceable by the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Employee should die while any amount would still be payable to
the Employee hereunder if the Employee had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to the Employee’s estate.
6. Miscellaneous.
a. Jurisdiction. The validity, interpretation, construction and performance of
this Plan shall be governed by the laws of the State of Delaware.
b. Separation Agreement. As a condition of payment under this Plan, the
Corporation may also require, at its discretion, the Employee to execute a
separation agreement becoming effective and irrevocable within forty-five days
(or if longer, the minimum number of days required by applicable law) following
the Separation Date, which will include, without limitation: (i) a release of
claims in favor of the Corporation, the General Partner, the Partnership, and
all of their affiliates’ directors, officers, employees and employee benefit
plans; (ii) non-solicitation, non-disparagement, confidentiality and further
cooperation provisions; and (iii) non-competition provisions no more restrictive
than the Corporation’s form of non-compete agreement. To the extent required by
Section





--------------------------------------------------------------------------------





409A of the Code, if the period during which the Employee has to execute the
separation agreement spans two calendar years, any payment under this Plan shall
be paid (or commence) in the second calendar year.
7. Validity.
The invalidity or unenforceability of any provision of this Plan shall not
affect the validity or enforceability of any other provision of this Plan, which
shall remain in full force and effect.
8. Counterparts.
This Plan may be executed in several counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.
9. Claims and Arbitration.
Any dispute or controversy arising under or in connection with this Plan shall
be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that the
Employee shall be entitled to seek specific performance of his or her right to
be paid until the Separation Date during the pendency of any dispute or
controversy arising under or in connection with this Plan. Any such arbitration
shall be held in Findlay, Ohio.
10. Plan Amendment and Termination.
The Corporation and the General Partner may at any time amend or terminate this
Plan, provided that, for a period of two (2) years following a Partnership
Change in Control, the Plan may not be amended in a manner adverse to an
Employee with respect to that Partnership Change in Control. Any amendment or
termination shall be set out in an instrument in writing and executed by an
appropriate officer.
11. Entire Plan.
Except as specifically modified, waived or discharged in an individual agreement
between an Employee and the Corporation or the General Partner (or one of their
affiliates), as applicable, or as specifically provided under the terms of this
Plan, this Plan supersedes any other agreement or understanding between the
parties hereto with respect to the issues that are the subject matter of this
Plan.














[Next Page is Signature Page]



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Corporation and the General Partner have each caused its
name to be hereunto subscribed by an authorized officer as further evidence of
the adoption of this Plan by the Corporation Board and the MPLX GP Board.




 
 
 
 
MARATHON PETROLEUM CORPORATION
 
 
 
 
/s/ David R. Sauber
By:
Its:
 
 
 
 
 
MPLX GP LLC
 
 
 
 
/s/ Gary R. Heminger
By:
Its:
 
 






